In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-01-00135-CV
______________________________




IN THE MATTER OF THE MARRIAGE OF
ANTHONY LOBUE AND DORRIE M. LOBUE
AND IN THE INTEREST OF
AMY KATHRYN LOBUE, A CHILD





On Appeal from the 71st Judicial District Court
Harrison County, Texas
Trial Court No. 98-0426





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Anthony LoBue, appellant, has filed a motion asking this Court to dismiss his appeal
because of a settlement that has been reached between the parties.  Pursuant to Tex. R.
App. P. 42.1, his motion is granted.
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	September 12, 2002
Date Decided:	September 13, 2002

Do Not Publish

TER>

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Keith Dickey and wife, Suzann Dickey, appellants in this case, have filed a motion seeking
to dismiss their appeal.  Pursuant to Tex. R. App. P. 42.1, their motion is granted.
	We dismiss the appeal.

						Bailey C. Moseley
						Justice

Date Submitted:	December 21, 2009
Date Decided:		December 22, 2009